FILED
                                                                                 May 27, 2009
                                                                            LEONARD GREEN, Clerk
                                      File Name: 09a0374n.06

                    NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                            No. 08-5458

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

RONALD R. GAW, Administrator of the Estate
of Clint C. Gaw, deceased; ALEXIS
FRANCISCO, by and through her mother,
guardian and next friend, Robin Francisco,

          Plaintiffs-Appellants,

MEGAN NEWTON,
                                                          ON APPEAL FROM THE
          Intervenor-Plaintiff-Appellant,                 UNITED STATES DISTRICT
                                                          COURT FOR THE WESTERN
v.                                                        DISTRICT OF KENTUCKY

CSX TRANSPORTATION, INC.,

          Defendant-Appellee.


                                                     /

Before:          MARTIN, SUHRHEINRICH, and GIBBONS, Circuit Judges.

          BOYCE F. MARTIN, JR., Circuit Judge. Clint Gaw was killed when the car he was

driving collided with a train operated by CSX as he crossed railroad tracks bisecting a gravel

driveway. In the pickup truck with him was his girlfriend, Megan Newton, and their six week old

son, Riley Gaw. Ms. Newton and Riley Gaw were injured; Riley Gaw will likely never fully recover.

Gaw’s survivors brought a diversity tort suit against CSX, charging that the railroad was negligent

under Kentucky law in failing to make the crossing safer or providing sufficient warnings. The

district court granted CSX’s motion for summary judgment, finding that it had not breached its
No. 08-5458
Gaw v. CSX Transportation, Inc.
Page 2

“limited” state law duties.

       Having reviewed the briefs, the record, and the lower court opinion, we find that we have

nothing to add to the district court’s thorough disposition of this tragic and unfortunate case. Thus,

for the reasons stated by the lower court, Gaw v. CSX Transportation, Inc., No. 3:05CV-220-MO,

2008 U.S. Dist. LEXIS 23131, 2008 WL 793655 (W.D. Ky. Mar. 24, 2008), we AFFIRM.